J. B. McPHEBSON, District Judge.
I concur in the result reached in the opinion of the majority qf the court, but I would dismiss the. appeal upon the ground that the jurisdiction of the circuit court was directly in question, and, therefore, that the appellant’s remedy should have been sought in the supreme'court of the United States. My reasons are as follows:
The Parker Pen Company was an exhibitor at the National Export Exposition, — a commercial fair held in the city of Philadelphia during part of the year 1899, — and occupied a small space in one of the buildings used by the exposition. During the fair the Pen Company sold several fountain pens to one person, at least; and this sale, it is alleged by the complainant, infringed certain letters patent now belonging to the Waterman Company. The complainant thereupon filed a bill in equity in the circuit court for the Eastern district of Pennsylvania, averring that the defendant had a regular, established place of business in the district, and caused the subpoena to be served upon William Hchacht, who was asserted to be the agent conducting such business. The defendant is a corporation of the state of Wisconsin, and this action was brought in the state of Pennsylvania by virtue-of the act Of 1897 (29 Stat. 695; 2 Supp. Rev. St. p. 615). This statute enlarges the jurisdiction of the circuit courts by providing that suits at law or in equity for the infringement of letters patent may be brought in any district in which acts of infringement have been, committed, and in which, also, the defendant has a regular and established place of business, although he may not be an inhabitant of, such, district. When- the suit is brought in a district of which the defendant is not an inhabitant, but in which he has a regular and established plgpe of business, • service of the summons or of the subpoena may. .be; made .-.upon the agent conducting such business in the district in which suit is begun. After the service of the subpoena in the present case, upon William Schacht, an appearance was. entered for the defendant “for the purpose, and only for the purpose, of objecting to the jurisdiction of this court”; and shortly thereafter the defendant moved to vacate and set aside the service, supporting the motion by .a direct attack upon the jurisdiction, on the single ground that; the defendant did not have a regular and established place of business within this district.- It was not asserted that any other place of; business than the Export Exposition was in question, and in point, of fact, as the affidavits show, no other place was in controversy. -The defendant’s affidavits averred — and there was no denial of. the averment — not merely that the place of exhibition was not a regular and established place of business, but that the defendant had no such place of business anywhere in the district. The learned judge of the circuit court considered these affidavits, and sustained the motion, in an opinion to be found in 100 Fed. 544, setting aside the sqryice of the -subpoena. From this order the present appeal is taken, and the defendant’s motion to dismiss is supported by the argument *145that the jurisdiction of the circuit court was the only matter at issue befoi*e that tribunal, and therefore that the appeal should have been taken directly to the supreme court of the United States. It is conceded by the complainant that, if the jurisdiction of the court below was the point at issue, the motion to dismiss ihust prevail (U. S. v. Jahn, 155 U. S. 109, 15 Sup. Ct. 39, 39 L. Ed. 87); and the matter for our consideration, therefore, is whether the jurisdiction was in issue, and was finally determined by the order setting the service aside.
Upon this point I entertain no doubt. It seems clear to me that the jurisdiction of the circuit court was directly and completely questioned by the motion to set aside the service of the subpoena on the ground that the defendant had no regular and established place of business in the district. It was not simply a particular place of business that was put in issue, but the broad assertion was made that there whs no regular and established place of business whatever to be found in the district. The right of the court to entertain the complainant’s bill depended in a material part upon the fact that the defendant had such a place of business in the district; for, if this fact did not exist, the act: of 1897 did not apply, and the suit could not be brought in the state of Pennsylvania. It is manifest that the question of jurisdiction might be raised at any stage of the proceeding, and I think it might he brought to the attention of the court, either by plea or upon final hearing, or, as it was brought in the present case, by a motion to set aside the service of the subpoena. In my opinion, the form in which the matter is brought before the court is not of controlling importance. If the substance of the inquiry, whatever the form may be, is concerning the jurisdictional fact whether the defendant lias a regular and established place of business within the district, then, unquestionably, as it seems to me, the jurisdiction of the court is at once brought into question, and a decision of the inquiry must either sustain or refuse to sustain the right of the court to hear and determine the suit. If the motion should he to set aside the service upon the ground that it has been irregularly made, or that the person upon whom service was made is not such an agent as is contemplated by the statute, other questions might arise, to which no attention need now he paid; but when the service is directly attacked upon the ground that the right to make it never existed, because the complainant never had a right to file the bill, for the reason that the defendant bad no regular and established place of business within the district, a direct attack is thereby made upon the jurisdiction of the court, and a decision setting aside the service upon the ground thus set up decides the right of the court to hear and determine the controversy. Service cannot he made upon an agent unless the defendant has a regular and established place of business within the district, and, as already said, this is also a necessary prerequisite to the right to begin the suit.
The fact that the circuit court did not dismiss the bill is not material. Having determined that it bad no jurisdiction, it might have made such an order, but the ground of its decision is not altered by *146the fact that no decree of dismissal has yet been entered. The eases of Fairbank v. Railway Co., 4 C. C. A. 40.3, 54 Fed. 420, 38 L. R. A. 271, and American Cereal Co. v. Eli Pettijohn Cereal Co. (C. C.) 70 Fed. 276, are obviously not in point.
For the foregoing reasons, I am of opinion that the present appeal should have been taken directly to the supreme court of the United States, and upon this ground I agree that the appeal should be dismissed.